Order entered September 25, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00807-CV

                                IKE S. UGOKWE, Appellant

                                               V.

                   SOCA FUNDING, LLC AND SOUTHWEST BANK, Appellees

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-08129

                                           ORDER
        We GRANT appellant’s September 24, 2015 second motion for extension of time to file

brief to the extent we ORDER Dallas County District Clerk Felicia Pitre to file, no later than

October 2, 2015, the supplemental clerk’s record requested by appellant. We further ORDER

appellant to file his brief no later than October 9, 2015. Appellant is cautioned that no further

extensions will be granted absent exigent circumstances.

        We DIRECT the Clerk of the Court to send a copy of this letter to Ms. Pitre and counsel

for the parties.

                                                     /s/   CRAIG STODDART
                                                           JUSTICE